Title: James Madison to John Hartwell Cocke, 26 March 1827
From: Madison, James
To: Cocke, John Hartwell


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Mar. 26. 1827
                            
                        
                        I think its proper to inclose you a copy of my letter to Mr. Gallatin, not merely for your information, but
                            that I may be favored with any additions or alterations that may occur to you. You will perceive the difficulty of
                            accomodating the resort to Mr. Gallatin to the shortness of time, the uncertainty of his success, and the proper reserve
                            for the chance of success here.
                        In alluding to the possible want of a Professor of Natural Philosophy I was influenced by a hint that a
                            change of place might be sought by Mr. B—and the contingency of his being seized with the malady of Mr. Key. With great
                            esteem & regard 
                        
                            
                                James Madison
                            
                        
                    